DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Wajid US 5524477, will be used in combination with previously cited prior arts Sinha and Barwicz.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha US 5886262 in view of Barwicz, Andrzej. “Calibration of an Electronic Measuring System for Ultrasonic Analysis of Solutions”. IEEE Transactions on Instrumentation and Measurement. December 1990 (as seen in filed IDS) and in further view of Wajid US 5524477.
As to claim 1, Sinha teaches “A concentration measuring instrument (Column 1, lines 11-23 teach the importance of measuring the amount of octane in a fuel mixture. This is a concentration), comprising: a piezoelectric vibrator transmitting an ultrasonic wave into a solution contained in a cavity and detecting the ultrasonic wave reflected (Figure 5, ##36); a drive circuit generating a drive signal driving the piezoelectric vibrator to transmit the ultrasonic wave (Figure 5, #38); making the drive circuit generate drive signals having sequentially different frequencies (Column 5, lines 50-56; Column 6, lines 35-36); a Phase Locked Loop (PLL) circuit including the drive circuit and the phase comparator, the PLL circuit making a frequency of the drive signal follow the resonant frequency detected at the frequency setting circuit (Column 5, line 64 to Column 6, line 4); and a microcomputer determining a concentration of a solute in the solution on a basis of the frequency of the drive signal while the PLL circuit is being operated (Column 1, lines 43-46. This describes how the generated sine wave passes through the sample and based on the amount of octane within the sample, the received energy changes in terms of frequency. Therefore this is an indication of concentration).” Sinha does not teach the use of temperature in determining concentration.
Barwicz teaches “a temperature sensor measuring a temperature of the solution in the cavity; and a result of temperature measurement by the temperature sensor (Page 1030, Left column, 4th paragraph under Introduction. This portion teaches temperature, T, which is used in determining concentration. See Equations 1 and 2).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Barwicz with Sinha. Incorporating temperature into a concentration measurement increases the accuracy of the measurement. Temperature is a critical parameter in determine concentration, and its inclusion would optimize the measurement system in Barwicz. 
The prior arts do not teach the claimed location of the phase comparator relative to the frequency setting circuit.
Wajid teaches “a phase comparator performing a phase comparison between the drive signal and a detection signal obtained by detecting the ultrasonic wave reflected at the piezoelectric vibrator (Column 4, lines 63-65; Figure 1, #18. This prior art teaches acoustic techniques to determine contaminants in a gas.  Acoustics as a whole includes vibrations of the air, which can be ultrasonic), a frequency setting circuit operatively connected to an output of the phase comparator (Figure 1, #15 is as operatively connected to the output #18 via #19 as the frequency setting circuit is operatively connected to the phase comparator in Figure 6 of the claimed invention), monitoring a phase comparison result from the phase comparator while the piezoelectric vibrator is driven by the drive signal to detect a resonant frequency of a resonant mode to be measured (Abstract; Column 4, lines 47-67).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Wajid with Barwicz and Sinha. The use of a phase comparator to compare a drive and measure signal is known in the art. This provides the system with baseline and measured data and any deviation from a baseline indicates a change or presence of a desired parameter. This system increase accuracy. 

As to claim 2, Sinha teaches “wherein the frequency setting circuit detects the resonant frequency of the resonant mode to be measured by detecting a resonant frequency of a first resonant mode (Column 5, line 50 teaches a generated frequency sweep; Column 5, line 64 to Column 6, line 4. The frequency setting circuit can detect a resonant frequency, which can be set at different frequencies).”

As to claim 3, Sinha teaches “wherein the frequency setting circuit detects a resonant frequency of a second resonant mode and a resonant frequency of a third resonant mode different from the second resonant mode to detect the resonant frequency of the resonant mode to be measured on a basis of at least one of the resonant frequency of the second resonant mode and the resonant frequency of the third resonant mode and a difference frequency between the resonant frequency of the second resonant mode and the resonant frequency of the third resonant mode (Column 5, line 50 teaches a generated frequency sweep; Column 5, line 64 to Column 6, line 4. The frequency setting circuit can detect a resonant frequency, which can be set at different frequencies).”

As to claim 14, Wajid teaches “wherein the frequency setting circuit outputs a voltage signal corresponding to a frequency between an upper and a lower frequency limit (Column 4, lines 63-65. This claim is a mere recitation of a function of an element. The prior art teaches the same element, therefore it can perform the same function).”

As to claim 15, Wajid teaches “wherein an output of the microcomputer is operatively connected to the frequency setting circuit for setting the upper and lower frequency limits (Column 4, line 66 to Column 5, line 2. The computer is as operatively connected to the frequency circuit as seen in Figure 6 of the instant application).”

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4-13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-13 are mostly directed to the specifics of the drive circuit, which are not taught by the prior arts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863